Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claims 1-33 have been examined. Claims 1, 12 and 23 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. (US. 20170277841A1 hereinafter Shankar) in view of Shivaji-Rao (US. 20080046916A1) and further in view of Kozloski et al. (US. 20140067730A1hereinafter Kozloski) and further in view of Kennedy et al. (US.20120221350A1) 

With respect to Claim 1, Shankar teaches a personal health system for providing customized health recommendations to one or more users (‘841; Para 0030), the personal health system comprising: 
a health knowledge base stored on a non-transitory computer-readable medium and including a plurality of tuples that each include a condition a user is able to have, a factor that affects the condition, and relationship that defines how the factor affects the condition; (‘841; Para 0007: computer-implemented method for medical analysis is disclosed comprising: assembling medical knowledge information; generating medical rules based on the medical knowledge information; learning, using one or more processors, a plurality of risk models associated with a given disease based on patient attributes; building a medical probabilistic rule graph based on the medical rules and the plurality of risk models wherein the building is based on ordering the medical rules; and applying attributes, from an individual patient, to the medical probabilistic rule graph to generate a diagnosis for the individual patient. In embodiments, a computer program product embodied in a non-transitory computer readable medium for medical analysis; Para 0030: The recommendations are used in analyzing patient information and for diagnosing the ailments, identifying and treating various diseases and other medical conditions, etc… based on various risk factor such as weight, high blood pressure and blood sugar levels, and habits such as smoking and alcohol consumption…,; Para 0037: The risk factors can be used to diagnose disease, medical conditions, ;  Para 0067: Knowledge representation and rule application 900 can include a knowledgebase 910. The knowledgebase 910 can include various types of data including medical knowledge information, biological information from an individual, clinical data, and so on. The knowledgebase can include knowledge representation 912 where the knowledge representation can describe how the various types of data can be stored in the knowledgebase, such as using tuples.)
Shankar does not, but Shivaji-Rao teaches 
at least one computing device coupled with the knowledge base and including a processor and a non-transitory computer-readable memory coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to: 
generate a graphical input interface on the device that provides a series of prompts guiding a user to input personal characteristics of the user, the personal characteristics including at least a location of the user (‘916; Para 0027: This personal data, which includes user preferences regarding setup, is collected by the main computer by a web page interface module 42. This module prompts each user to create an individual account and to submit personal setup information for entry into this account; Para 0039: prompting each user to submit personal setup information for entry into their individual account. It may be emphasized, here, that the information obtained is “personal” to each user and will vary from user-to-user. As the next step 139 makes clear, the personal setup information that the user is being prompted for preferably includes personal identifying and personal preference information. “Identifying” information is of a type that helps identify the user and preferably includes the user's name, the user's geographical location or zip code). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Shankar with the technique of personalized assistance with setup of a media-playing set as taught by Shivaji-Rao in order to provide personalized assistance to users with setup of the user’s media
Kozloski teaches 
store an expanded user profile on the non-transitory computer-readable memory that correlate one or more environment parameters with the location of the user based on one or more environmental parameter databases, the expanded user profile including both the personal characteristics and the corelated environmental parameters (‘730; Abstract: A system and an article of manufacture for providing a prompt for real-time cognitive assistance include analyzing input from at least one environmental sensor to identify context information pertaining to a user situation); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Shankar/Shivaji-Rao with the technique of providing a prompt for real time cognitive assistance as taught by Kozloski in order to provide personalized assistance to users. 
and 
Kennedy teaches 
generate a digital display of an image on the computing device by reading the non-transitory computer-readable medium to track one or more of the tuples whose condition matches at least one of the personal characteristics and the environmental parameters of the user, the image indicating an association of the factor and the condition of the one or more of the tuples and whether to increase or decrease the factor (‘350; Para 0042: FIG. 1 displays one embodiment of the attribute categories and their interrelationships;  Para 0045: the present invention can be used to discover combinations of attributes regardless of number or type, in a population of any size, that cause predisposition to an attribute of interest. In doing so, this embodiment also has the ability to provide a list of attributes one can add or subtract from an existing profile of attributes in order to respectively increase or decrease the strength of predisposition toward the attribute of interest; Para 0104: users desiring to share attribute information and who desire to become SNP Buddies or Trait Buddies agree to share attribute data (potentially including genetic and/or epigenetic data) and share that data across a network using any number of protocols or devices including but not limited to e-mail, web interfaces, instant messaging systems, cell phones, and PDAs. Based on the comparison that is performed, one or more graphic displays can be presented to one or both users indicating regions of similarity and regions of dissimilarity; Para 0189: providing tuples). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Shankar/Shivaji-Rao/Kozloski with the technique of modifiable attribute identification as taught by Kennedy in order to provide recommendation based on the personal characteristics and the environmental parameters of the users.

Claims 12 and 23 are rejected as the same reason with claim 1. 


With respect to Claim 2, the combined art teaches the personal health system of Claim 1, wherein the personal characteristics include one or more of a group consisting of: age, sex, genetics of the user, allergies, eating habits, smoking habits, current medications, current medical conditions, occupation, physical activity habits, sleep habits, stress levels and social habits( ‘841; Paras 0030, 0032-0033, 0040).  
Claim 13 and 24 are rejected as the same reason with claim 2.  

With respect to Claim 3, the combined art teaches the personal health system of Claim 2, wherein the environment parameters include one or more of a group consisting of: air quality, quantity of blue space, quantity of green space, weather, socioeconomic status, food accessibility, and healthcare accessibility (‘350; Paras 0103,  0292: weather)  
Claim 14 and 25 are rejected as the same reason with claim 3. 

With respect to Claim 4, the combined art teaches the personal health system of Claim 3, wherein the personal health platform is operable to prevent selection of recommendations whose factor matches one of the allergies of the personal characteristics of the user (‘350; Paras 0103,  0292: weather). 
Claim 15 and 26 are rejected as the same reason with claim 4.  

With respect to Claim 5, the combined art teaches the personal health system of Claim 4, wherein each of the tuples include metadata indicating demographic data of a population to which the factor, condition and relationship of the tuple applies (‘350; Para 0042: demographic factors).  
Claim 16 and 27 are rejected as the same reason with claim 5.  

With respect to Claim 6, the combined art teaches the personal health system of Claim 5, wherein the personal health platform is operable to determine a subset of the tuples whose demographic data corresponds to the personal characteristics of the user, and when selecting the recommendations, only compare the at least one of the personal characteristics and the environmental parameters with subset of the tuples (‘350; Para 0042: Traditional demographic factors are typically a small subset of attributes derived from the phenotype and environmental categories and can be therefore represented within the physical, behavioral and situational categories).
Claim 17 and 28 are rejected as the same reason with claim 6. 

With respect to Claim 7, the combined art teaches the personal health system of Claim 6, wherein the personal health platform is operable to determine a physical activity score, a social activity score, a sleep score, a pathogen risk score, a stress score and a nutrition score for the user based on the personal characteristics of the user (‘350; Para 0112:. the system might cluster people having genetic attributes and other key attributes (e.g. BMI, age, physical activity level) identical or very similar to the user in order to determine which medications will be most efficacious for that user)  
Claim 18 and 29 are rejected as the same reason with claim 7. 

With respect to Claim 8, the combined art teaches the personal health system of Claim 7, wherein the personal health platform is operable to select and display one or more recommendations for the user based on at least one of the physical activity score, the social activity score, the sleep score, the pathogen risk score, the stress score and the nutrition score (350; Para 0112).  
Claim 19 and 30 are rejected as the same reason with claim 8. 

With respect to Claim 9, the combined art teaches the personal health system of Claim 8, wherein the personal health platform is operable to adjust at least one of the physical activity score, the social activity score, the sleep score, the pathogen risk score, the stress score and the nutrition score based on the genetics of the user (‘350; Para 0036, 0089, 0094).  
Claim 20 and 31 are rejected as the same reason with claim 9. 

With respect to Claim 10, the combined art teaches the personal health system of Claim 1, wherein the personal health platform is operable to: 
after at least a predetermined period has elapsed since one of the recommendations was displayed to the user, input from the user whether the user has followed the one of the recommendations; 
input from the user updates to one or more of the personal characteristics of the user; 
adjust the tuple upon which the one of the recommendations was based when the user followed the one of the recommendations and the user updates indicate a change to one or more of the personal characteristics of the user that were matched with the condition of the tuple (‘350; Para 0189).  
Claim 21 and 32 are rejected as the same reason with claim 10. 
With respect to Claim 11, the combined art teaches the personal health system of Claim 10, wherein the personal health platform is operable to adjust the tuple upon which the one of the recommendations was based by performing one or more of a group consisting of: changing a relationship strength value of the tuple, removing the tuple from the knowledge base, and creating a new tuple having the same condition, but with a different factor, relationship, or both as the tuple upon which the one of the recommendations was based (‘350; Para 0189) 
Claim 22 and 33 are rejected as the same reason with claim 11. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the argument does not apply to any of the references of Shivsaji-Rao/Kozloski being used in the current rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686